        Case 2:20-cv-00651-BJR Document 27 Filed 08/25/20 Page 1 of 4



 1                                                      HON. BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
 9
      SA MUSIC, LLC, WILLIAM KOLBERT,
10    AS TRUSTEE OF THE HAROLD ARLEN
      TRUST, RAY HENDERSON MUSIC CO.
11    INC., FOUR JAY MUSIC COMPANY, and
      JULIA RIVA,                                       Case No. 20-cv-0651-BJR
12
                                      Plaintiffs,       STIPULATED MOTION
13                                                      AND ORDER
                              v.
14
      MICROSOFT CORPORATION,
15
                                       Defendant.
16

17
           The undersigned counsel for Plaintiffs SA Music, LLC, William Kolbert, as
18
     Trustee of the Harold Arlen Trust, Ray Henderson Music Co., Inc., Four Jays Music
19
     Company, and Julia Riva, and for Defendant Microsoft Corporation (“Microsoft”)
20
     hereby stipulate and agree as follows:
21
                                         Background
22
           1.    Plaintiffs have commenced this lawsuit for copyright infringement
23
     against Microsoft.
24
           2.    Microsoft executed a Waiver of Service on May 6, 2020 (ECF No. 11)
25
     and its response to the Complaint was due July 5, 2020.
26

27
                                                                    MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                1420 Fifth Avenue – Suite 2200
   AND ORDER                                                        Seattle, WA 98101
   Case No. 20-cv-00651-BJR                         1               Telephone: (206) 436-0900
       Case 2:20-cv-00651-BJR Document 27 Filed 08/25/20 Page 2 of 4



 1        3.     On May 29, 2020, the Court entered a scheduling order (ECF No. 13)
 2 setting the following initial deadlines:

 3                a.   Deadline for FRCP 26(f) Conference:                           6/26/2020
 4
                  b.   Initial Disclosures Pursuant to FRCP 26(a)(1):                  7/6/2020
 5
                  c.   Combined Joint Status Report and Discovery
 6                     Plan as Required by FRCP 26(f):                               7/10/2020
 7        4.     The parties met and conferred on June 25, 2020 concerning grounds for
 8 a possible motion to dismiss by Microsoft.

 9        5.     Without conceding the validity of any of Microsoft’s arguments,
10 Plaintiffs have agreed to file an Amended Complaint.

11        6.     On July 6, 2020, the parties jointly requested, and the Court ordered
12 (ECF 22), that Plaintiffs would file an amended complaint by July 27, 2020 and that

13 Microsoft would have 30 days to respond.

14        7.     Upon the parties’ request, the Court also extended the time for initial
15 Rule 26 disclosures until August 10, 2020 and the time for filing the joint status report

16 until August 17, 2020.

17        8.     The parties have continued to confer about the case and to gather
18 information to address each other’s claims and defenses.

19                                       Stipulation
20        9.     The parties have agreed, subject to the Court’s approval, to further
21 extend Plaintiffs’ time to file Amended Complaint until August 10, 2020 and that

22 Microsoft shall have 30 days to answer, move, or otherwise respond.

23        10.    There has no prior amendments to the Complaint or, except as discussed
24 above, extensions of Microsoft’s time to respond to the Complaint.

25        11.    This Stipulation does not affect any of the other deadlines in the case.
26 The parties intend to serve their Initial Disclosures Pursuant to FRCP 26(a)(1) by

27
                                                                        MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                    1420 Fifth Avenue – Suite 2200
   AND ORDER                                                            Seattle, WA 98101
   Case No. 20-cv-00651-BJR                      2                      Telephone: (206) 436-0900
       Case 2:20-cv-00651-BJR Document 27 Filed 08/25/20 Page 3 of 4



 1 August 10, 2020 and submit a Combined Joint Status Report and Discovery Plan by

 2 August 17, 2020 in accordance with the Court’s prior scheduling order.

 3        NOW, THEREFORE, the parties stipulate as follows, subject to the Court’s
 4 approval:

 5        1.     Plaintiffs shall file an Amended Complaint on or before August 10,
 6               2020; and
 7        2.     Defendant shall answer, move, or otherwise respond to the Amended
 8               Complaint within 30 days of its filing.
 9 Dated: August 25, 2020
10 Respectfully submitted,

11
     s/ Philip P. Mann                              s/ Ambika K. Doran
12   Philip P. Mann, WSBA No: 28860                 Ambika K Doran, WSBA No. 38237
     MANN LAW GROUP PLLC                            DAVIS WRIGHT TREMAINE LLP
13   1420 Fifth Avenue, Suite 2200                  920 Fifth Avenue – Suite 3300
     Seattle, Washington 98101                      Seattle, Washington 98104-1610
14   Phone: (206) 436-0900                          Telephone: 206-757-8030
     E-mail: phil@mannlawgroup.com                  Email: ambikadoran@dwt.com
15
     Matthew F. Schwartz * Pro Hac Vice             Simon J. Frankel * Pro Hac Vice
16   Brian S. Levenson * Pro Hac Vice               Emily R. Fox * Pro Hac Vice
     SCHWARTZ, PONTERIO &                           COVINGTON & BURLING LLP
17   LEVENSON, PLLC                                 415 Mission Street, Suite 5400
     134 West 29th Street - Suite 1001              San Francisco, California 94105
18   New York, New York 10001                       Telephone: 415-591-7082
     Phone: (212) 714-1200                          Email: efox@cov.com
19   E-mail: mschwartz@splaw.us                     Email: sfrankel@cov.com
20
     E-mail: blevenson@splaw.us
                                                    Attorneys for Defendant
21
     Oren S. Giskan * Pro Hac Vice                  Microsoft Corporation
     GISKAN SOLOTAROFF &
22
     ANDERSON LLP
     90 Broad Street, 10th Floor
23
     New York, New York 10004
     Phone: (212) 847-8315
24
     E-mail: ogiskan@gslawny.com
     Attorneys for Plaintiffs
25

26

27
                                                                      MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                  1420 Fifth Avenue – Suite 2200
   AND ORDER                                                          Seattle, WA 98101
   Case No. 20-cv-00651-BJR                     3                     Telephone: (206) 436-0900
        Case 2:20-cv-00651-BJR Document 27 Filed 08/25/20 Page 4 of 4



 1                                          ORDER
 2
           Pursuant to the parties’ stipulation, it is so ordered:
 3

 4         1.    Plaintiffs shall file an Amended Complaint on or before August 10,

 5               2020; and

 6         2.    Defendant shall answer, move, or otherwise respond to the Amended

 7               Complaint within 30 days of its filing.

 8

 9         Dated August 25, 2020.
10

11                                                  A
                                                    Barbara Jacobs Rothstein
12                                                  U.S. District Court Judge
13

14
     Presented by:
15
     s/ Philip P. Mann, Attorney for Plaintiffs
16
     s/ Ambika K. Doran, Attorney for Defendant
17

18

19

20

21

22

23

24

25

26

27
                                                                           MANN LAW GROUP PLLC
28 STIPULATED MOTION                                                       1420 Fifth Avenue – Suite 2200
   AND ORDER                                                               Seattle, WA 98101
   Case No. 20-cv-00651-BJR                        4                       Telephone: (206) 436-0900
